Citation Nr: 1733181	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  15-26 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left arm disability.

2.  Entitlement to service connection for a left leg disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a dental disability.


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1948 to September 1953.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a July 2016 decision, the Board remanded the issues of entitlement to service connection for left arm, left leg, bilateral hearing, and dental disabilities, to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  The record indicates that there has been substantial compliance with the terms of the Board's remand directives.  The evidence of record does not indicate that the Veteran has argued otherwise.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board notes that a claim for service connection for a dental condition is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  As this matter stems from an adverse RO determination dealing only with the issue of establishing service connection for a mouth/dental disability for compensation purposes, the appeal is limited to this issue only.  See Matthews v. Nicholson, 19 Vet. App. 202, 205 (2005) (per curiam order) ("Absent original jurisdiction . . . the Board's jurisdiction is dependent on the appellant's having filed [a] [Notice of Disagreement] . . . .") (internal citations omitted).  Therefore, the claim of entitlement to service connection for dental trauma for VA outpatient dental treatment purposes is REFERRED to the AOJ for appropriate action.

The issue of entitlement to service connection for a left leg disability is being addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A left arm disability has not been present during the period of the claim.

2.  A bilateral hearing loss disability has not been present during the period of the claim.

3.  The Veteran does not have a dental disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left arm disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

3.  The criteria for service connection for a dental disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015).

In an August 2016 letter issued prior to the readjudication of the claims, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b)(1) (2016).  The letter included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Board notes that the Veteran's service treatment records (STRs) have not been associated with the claims file.  Based on the efforts undertaken by the RO and the responses received from the service department, the Board finds that further requests for STRs would be futile.  The record shows that the Veteran has been advised that his service treatment records are unavailable and offered the opportunity to submit alternative evidence in support of his claim.  McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, although the Board sincerely regrets that the Veteran's service treatment records are unavailable, given the facts outlined above, it finds that VA has no further duty to him with respect to obtaining them.  See 38 C.F.R. § 3.159 (c); Hayre v. West, 188 F.3d 1327   (Fed. Cir. 1999) (holding that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  The Veteran is advised that in the event his STRs are located, his claim will be reconsidered at that time.

The Board further observes that post-service VA and private clinical records have not been associated with the claims file. The Board has carefully reviewed the record for reference to relevant post-service treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims adjudicated in this decision.

VA examinations were not conducted for the claimed disabilities adjudicated herein, and the Board finds that an examination is not necessary.  Under applicable criteria, an examination or opinion is necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the claimant suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim. 38 C.F.R. § 3.159 (c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79   (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

As set forth below, the evidence of record does not indicate that the Veteran currently has a left arm, bilateral hearing, or dental disabilities.  38 C.F.R. § 3.159 (c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  The clinical evidence of record contains no indication of left arm, bilateral hearing or dental disabilities.  In addition, statements submitted by the Veteran are negative for any indication that the Veteran currently has such disabilities.  To the extent that the Veteran's filing a claim of service connection for these disabilities may constitute lay evidence of recurrent symptoms of disability, the Board finds that the record still lacks any indication that such disabilities, or symptoms thereof, may be associated with an established in-service event, injury or disease.  Under these circumstances, an examination is not necessary. 

Overall, the Board finds that there is no indication of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.



Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis or an organic disease of the nervous system like sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

Notwithstanding the foregoing, under current VA regulations, service connection for VA compensation purposes is only available for specified dental and oral conditions which are specifically delineated in 38 C.F.R. § 4.150.  A veteran may be entitled to service connection for other dental conditions not listed in section 4.150, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712 (West 2014); 38 C.F.R. §§ 3.381(a), 17.161 (2016).  As set forth above in the Introduction portion of this decision, the Veteran's claim of entitlement to service connection for a dental disability for outpatient treatment purposes has been referred to the AOJ for initial adjudication.

The dental and oral conditions which may be service-connected for VA compensation purposes are delineated at 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2014) and include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible (Diagnostic Code 9900).  Compensation is also available for loss of teeth but only if such loss is due to loss of substance of body of maxilla or mandible due to trauma or due to disease such as osteomyelitis.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2014).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Analysis

The record shows that in March 2014, the Veteran submitted an original application for VA compensation benefits, seeking service connection for "hearing," "teeth," and "left arm" disabilities.  He provided no additional detail, nor did he identify any relevant clinical evidence.  

The Veteran's service treatment records are not available.  His DD Form 214 shows that he received a voluntary separation prior to the expiration of his term of service for the convenience of the government.  He received the Korean Service Medal and the United Nations Service Medal.  

In a December 2014 statement, the Veteran described an incident in which he sustained injuries to his left hand, arm, and leg after a tire he was changing exploded.  The Veteran also indicated that in that incident, his left arm hit him in the mouth, breaking a lot of his teeth.  He stated that he was told he would need a lot of work on his hand and arm as a result of his injury.  He also indicated that about six months after the injury, he was told he would get an early discharge due to his injuries, which he took.  


Left arm and hearing loss disabilities

The Veteran seeks service connection for a left arm disability and a hearing loss disability.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim.

Although the Veteran's STRs are not of record, the Veteran's lay statements of a left arm injury are competent to describe an in-service injury.  However, that an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  38 C.F.R. § 3.303(b).  In this case, the evidence of record does not include post-service medical or lay evidence demonstrating a current left arm disability.  Similarly, the record the evidence of record does not include post-service medical or lay evidence demonstrating a current hearing loss disability which meets the criteria of 38 C.F.R. § 3.385.  

As noted herein Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223   (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Board has reviewed the record on appeal and can find no indication that the Veteran currently has the claimed conditions.  Despite being advised of the information or evidence needed to substantiate his claims, the Veteran did not identify or provide any post-service treatment records for left arm or bilateral hearing disabilities, nor has he submitted lay statements describing symptoms of those current disabilities.  To the extent that the Veteran's filing a claim of service connection for those disabilities may constitute lay evidence of a current disability, the Board finds that the record still lacks any indication that such disabilities are causally related to service or any incident therein.  The record therefore contains no indication of current left arm and bilateral hearing disabilities for any period of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In summary, the record on appeal contains no indication that a left arm disability and a bilateral hearing disability have been present at any time since the filing of the Veteran's service connection claims.  The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Absent any indication that the Veteran currently has left arm and bilateral hearing disabilities, the Board find that the preponderance of the evidence is against these claims.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Dental disability

The Veteran seeks service connection for an unspecified dental condition, apparently broken or lost teeth.  He contends that while on active duty, a tire blew up during its repair, causing his arm to hit his mouth, which resulted in broken or lost teeth.

Applying the legal criteria set forth above to the facts in this case, the Board finds that service connection for a dental disability for VA compensation purposes is not warranted.

As noted above, the Veterans STRs are not of record; however, the Board finds his lay statements of a dental injury are competent to establish in-service injury.  However, no post-service medical or lay evidence has been submitted to show that he currently exhibits a compensable dental disability for which service connection may be granted.  The applicable legal criteria provide that replaceable missing teeth is not a disabling condition for VA compensation purposes and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(b).  

Moreover, under 38 C.F.R. § 4.150, Diagnostic Code 9913, loss of teeth can be service connected for compensation purposes only if the missing teeth are due to loss of substance of the body of the maxilla or mandible.  However, the record contains no indication that the Veteran's missing teeth are due to loss of substance of the body of the maxilla or mandible.  Moreover, there has been no finding of any other compensable dental condition identified.  38 C.F.R. § 4.150.  Under these circumstances, the Board can find no basis upon which to award service connection for VA compensation purposes for a dental disability.  The Board finds that the preponderance of the evidence is against this claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left arm disability is denied.

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for a dental disability is denied.


REMAND

The Board finds that additional development is needed before the Veteran's claim of entitlement to service connection for a left leg disability on appeal can be decided.

The Veteran contends that he broke his left leg during a tire explosion while on active duty.  As noted above, the Veterans STRs are not of record; however, the Board finds his lay statements of a left leg injury competent to establish in-service injury.  In an August 2016 statement, the Veteran reported that he was currently being treated for a blood clot in his left leg at York VA Medical Center and that his treating physician had identified scarring from the in-service injury.  As these records are potentially relevant to the issue on appeal, a remand is necessary.  

Given the evidence of record, the Board also finds that the Veteran should be provided a VA examination to determine the nature and etiology of his left leg disability.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary information from the Veteran, obtain relevant clinical records from the York VA Medical Center (VAMC).  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and any representative.

2.  After the records above are secured and associated with the record, afford the Veteran an examination for the purpose of ascertaining the nature and etiology of his current left leg condition.  Access to records in the Veteran's VBMS files must be made available to the examiner for review in connection with the examination, and it should be confirmed that such records were reviewed.  

After reviewing the record, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (50 percent or greater probability) that any current left leg disability identified on examination is causally related to the Veteran's active service or any incident therein, including the tire changing injury reported by the Veteran.  

3.  After completing the above action, the AOJ should readjudicate the claim of service connection for a left leg disability.  If the benefit sought is not granted, the Veteran and any representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


